
	
		I
		112th CONGRESS
		1st Session
		H. R. 2910
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Hultgren
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require parental consent to release records of
		  home-schooled students.
	
	
		1.Short titleThis Act may be cited as the
			 Family Educational Records Privacy Extension
			 Act.
		2.Requiring
			 parental consent to release records of home-schooled studentsSubsection (a) of section 444 of the General
			 Education Provisions Act (20 U.S.C. 1232g) is amended—
			(1)in paragraph
			 (5)(B), by striking attending the institution or agency and
			 inserting for whom the agency or institution maintains education
			 records, including home-schooled students,; and
			(2)in paragraph (6), by striking but
			 does not include a person who has not been in attendance at such agency or
			 institution and inserting including home-schooled
			 students.
			
